department of the treasury internal_revenue_service te_ge eo examinations commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division release number release date uil code date date taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 of the code and exempt under sec_501 of the code must be both organized and operated exclusively for exempt purposes and must serve public rather than private interests our examination of your activities and finances revealed that you are not operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 of the code additionally our examination revealed that private interests such actions are inconsistent with the requirements to operate exclusively for purposes set forth in sec_501 of the code and to maintain exempt status your operations more than insubstantially served contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours for maria hooke director exempt_organizations examinations enclosures publication h department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division exempt_organizations examinations 25th st rm mail stop ogden ut wei taxpayer_identification_number ovember re ences ax year s enaeda form ee december 20xx person to contact id number contact numbers toll free long distance fax manager’s name id number manager’s contact number response due_date december 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status lf you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can’t reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation wie a epps mary acting director exempt_organizations examinations enclosures report of examination form_6018 publication publication letter catalog number 34809f pout 886-a ae jaauiey schedule number or exhibit explanations of items tax identification_number year period ended name of taxpayer date of notice date initial report issues whether organization qualifies for exemption under sec_501 of the internal_revenue_code facts was incorporated under the laws of the state of on june 20xx per the organization’s articles of incorporation they were formed for the following purposes exclusively for charitable educational religious or scientific purposes within the meaning of c of the internal_revenue_code during the audit the organization was asked on form_4564 nformation document request dated june 20xx for a detailed description of each of their activities conducted during the year under examination per phone conversation of june 20xx with the treasurer of stated the organization is a small organization and they considered dissolving the organization was formed to make the name official and to obtain a bank account the board members of the organization suggested applying for exempt status in hopes to obtain grants per written response dated june 20xx who have art studios in the community most of the artists are hobbyists name solely used to promote or bring about one annual art show event in all actuality activities and or c exempt_purpose really does not help reason the organization applied for exempt status was that maybe they could apply for a grant from the art board or another non-profit art organization to help with funding to promote the annual art show a grant was never explored is mainly an umbrella for artists the main isa the main activity of the organization is to promote or bring about one annual art show event the art event is open studios sales and show the main purpose of the organization was formed and operated by a group of artist for the purpose of exhibiting and selling their work the art show is open to the public but no indication that educational or charitable activities are conducted law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated form 886-a catalog number 20810w _ page publish no irs gov department of the treasury-internal revenue service ties 886-a chev jantiany schedule number or exhibit explanations of items tax identification_number year period ended name of taxpayer exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests government’s position no rebuttal at this time organizations position revrul_71_395 1971_2_cb_228 - a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code sec_501 of the code sets forth two main tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 however does not meet the requirements of sec_1 c -1 c of the regulations which requires them to engage primarily in activities which accomplish one or more exempt purposes since they are operating for the substantial private benefit of their providers and members they are not operating exclusively for charitable educational religious or scientific purposes the organizations articles of incorporation provided states the corporation is organized exclusively for charitable religious educational and scientific purposes within the meaning of c of the internal_revenue_code and the appropriate dissolution clause for a c as a result c -1 b i of the regulations satisfies the organizational_test required by sections section department of the treasury-internal revenue service catalog number 20810w _- page form 886-a publish no irs gov explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended dorit 886-a eat dail in analysis of the current description of activities the organization’s activities do not meet the operational requirements for a c exemption although it provides some benefit to the public a substantial purpose of the organization is promoting the services of the members conclusion based on the facts and circumstances presented recognition of exemption from federal_income_tax as an organization described in sec_501 of the code you are not organized and operated exclusively for exempt purposes as set forth in sec_501 does not qualify for your net_earnings inure to the benefit of your providers and members who are private individuals as a result we conclude that you are not operated exclusively for public rather than private purposes we conclude based on the stated facts that you do not qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes accordingly the organization's exempt status is revoked effective january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
